Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (the “Agreement”) is dated as of March 27,
2008, by and among Osteologix, Inc., a Delaware corporation (the “Company”), and
the purchasers named on the signature page hereto (each a “Purchaser” and
collectively, the “Purchasers”).
 
In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, the Company and each of the Purchasers agree as follows:
 
1.   Purchase and Sale.  On the Closing Date, in accordance with and subject to
the terms and conditions described in this Agreement relating to the offering
(the “Offering”) by the Company of an aggregate of 2,015,151.5 units (the
“Units”), each consisting of two shares of the Company’s common stock, $.0001
par value per share (the “Common Stock”), and one common stock purchase warrant
(a “Warrant”), for an aggregate purchase price equal to $5,320,000 (the
“Aggregate Subscription Amount”), the Company agrees to sell to each of the
Purchasers, and each of the Purchasers agrees to purchase from the Company, the
number of Units set forth next to such Purchaser’s name on Exhibit A hereto for
a purchase price of $2.64 per Unit.  The 4,030,303 shares of Common Stock
underlying the Units shall be referred to herein as the “Shares”.  The 2,015,151
Common Stock purchase warrants underlying the Units shall be referred to herein
as the “Warrants”.  The Warrants shall be substantially in the form attached
hereto as Exhibit B.  Each Warrant shall entitle the holder thereof the right to
purchase one share of Common Stock (a “Warrant Share”) at an exercise price
equal to $1.32 per share.  The Warrants shall expire on September 30, 2009.
 
Capitalized terms used but not otherwise defined herein shall have the
respective meanings set forth in Section 7 hereof.
 
2.   Closing, Deliverables and Escrow.
 
(a)  Closing.  On the Closing Date, each Purchaser shall purchase from the
Company, and the Company shall issue and sell to each Purchaser, the number of
Units set forth next to such Purchaser’s name on Exhibit A hereto, and such
Purchaser shall pay to the Company in consideration for the such Units, the
aggregate purchase price (equal to $2.64 per Unit) set forth next to such
Purchaser’s name on Exhibit A hereto (such amount shall be referred to herein as
such Purchaser’s “Subscription Amount”).  On the Closing Date, the Closing shall
occur at the offices of Morrison & Foerster LLP, 1290 Avenue of the Americas,
New York, New York 10104, or such other time and location as the parties shall
mutually agree.
 
(b)  Deliveries.
 
(1)  On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each of the Purchasers the following:
 
(i)    
this Agreement and the Registration Rights Agreement duly executed by the
Company;

 
 

--------------------------------------------------------------------------------


 
(ii)   
a certificate evidencing the Shares registered in the name of each of the
Purchasers;

 
(iii)  
the Warrants duly executed by the Company; and

 
(iv)  
the Opinion of Company counsel substantially in the form of Exhibit C, attached
hereto.

 
(2)  On or prior to the Closing Date, each of the Purchasers shall deliver or
cause to be delivered to the Company the following:
 
(i)    
this Agreement and, the Registration Rights Agreement duly executed by such
Purchaser;

 
(ii)   
such Purchaser’s Subscription Amount by wire transfer of immediately available
funds to an account designated in writing by the Company; and

 
(iii)  
the Stock Certificate Questionnaire and Registration Statement Questionnaire in
the form of Appendix I attached hereto, completed by the Purchaser.

 
(c) Closing Conditions.
 
(1)  The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:
 
(i)    
the accuracy in all material respects on the Closing Date of the representations
and warranties of each of the Purchasers contained herein;

 
(ii)   
all obligations, covenants and agreements of each of the Purchasers required to
be performed at or prior to the Closing Date shall have been performed;

 
(iii)  
the delivery by the each of the Purchasers of the items set forth in Section
2(b)(2) of this Agreement; and

 
(iv)  
the delivery by each of the Purchasers of a certificate, executed by an
authorized officer of such Purchaser dated as of the Closing Date, certifying on
behalf of such Purchaser that such Purchaser has satisfied the conditions
specified in Sections 2(c)(1)(i) and (ii).

 
(2)  The obligations of each of the Purchasers in connection with the Closing
are subject to the following conditions being met:
 
 
2

--------------------------------------------------------------------------------


 
(i)    
the accuracy in all material respects on the Closing Date of the representations
and warranties of the Company contained herein;

 
(ii)   
all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 
(iii)  
the delivery by the Company of the items set forth in Section 2(b)(1) of this
Agreement;

 
(iv)  
there shall have been no Material Adverse Effect with respect to the Company
since the date hereof; and

 
(v)   
the delivery by the Company of a certificate, executed by the President of the
Company dated as of the Closing Date, certifying on behalf of the Company that
the Company has satisfied the conditions specified in Sections 2(c)(2)(i), (ii),
(iv) and (vi).

 
3.           Acceptance of Subscription.  The Company shall have no obligation
hereunder until the Company shall execute and deliver to each of the Purchasers
an executed copy of this Agreement.  If this subscription is rejected or the
Offering is terminated, in each case, prior to execution and delivery of this
Agreement by the Company, this Agreement and all other documents executed by
each of the Purchasers shall thereafter be of no further force or effect.
 
4.           Purchaser Representations and Warranties.  Each of the Purchasers
hereby severally, and not jointly with any other Purchaser, represents,
warrants, acknowledges and agrees as of the date hereof and as of the Closing
Date to the Company as follows:
 
(a)  Neither the Units, the Shares, the Warrants or the Warrant Shares are
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or any state securities laws and, except as set forth in the Registration Rights
Agreement, the Company has no present or future obligation to register the
Units, the Shares, the Warrants or the Warrant Shares under the Securities Act
or any state securities laws.  Such Purchaser understands that the offering and
sale of the Units, the Shares, the Warrants and the Warrant Shares is intended
to be exempt from registration under the Securities Act, by virtue of Section
4(2) thereof and the provisions of Regulation D promulgated thereunder, or not
subject to such requirement, by virtue of Regulation S promulgated under the
Securities Act, based, in part, upon the representations, warranties and
agreements of such Purchaser contained in this Agreement.
 
(b)  Such Purchaser has had access to the SEC Reports (as defined below) and has
received all other documents requested by such Purchaser.  Such Purchaser has
carefully reviewed the SEC Reports and all such other documents and understands
the information contained therein.
 
(c)  All documents, records and books pertaining to the investment in the Units,
the Shares, the Warrants and the Warrant Shares have been made available for
inspection by such Purchaser and its representatives.  Such Purchaser hereby
acknowledges that all such information is confidential and such Purchaser shall
not disclose any such confidential information to any third party other than as
may be required by law.
 
 
3

--------------------------------------------------------------------------------


 
(d)  Such Purchaser has had a reasonable opportunity to ask questions of and
receive answers from a person or persons acting on behalf of the Company
concerning the offering of the Units, the Shares, the Warrants and the Warrant
Shares and the business, financial condition, results of operations and
prospects of the Company, and all such questions have been answered to the full
satisfaction of such Purchaser.  Neither such inquiries nor any other
investigation conducted by or on behalf of such Purchaser or its representatives
or counsel shall modify, amend or affect such Purchaser’s right to rely on the
truth, accuracy and completeness of the Company’s representations and warranties
contained in this Agreement.
 
(e)  In evaluating the suitability of an investment in the Company, such
Purchaser has not relied upon any representation or other information (oral or
written) other than as stated in this Agreement.
 
(f)  Such Purchaser is unaware of, is in no way relying on, and did not become
aware of the Offering through or as a result of, any form of general
solicitation or general advertising as those terms are used in Regulation D
under the Securities Act, including, without limitation, any article, notice,
advertisement or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, in connection with the
Offering and is not subscribing for Units and did not become aware of the
Offering through or as a result of any seminar or meeting to which such
Purchaser was invited by, or any solicitation of a subscription by, a person not
previously known to such Purchaser.
 
(g)  Such Purchaser has taken no action which would give rise to any claim by
any person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transactions contemplated hereby.
 
(h)  Such Purchaser has such knowledge and experience in financial, tax and
business matters, and, in particular, investments in securities similar to the
Units, the Shares, the Warrants and the Warrant Shares so as to enable such
Purchaser to utilize the information made available to it in connection with the
Offering to evaluate the merits and risks of an investment in the Units, the
Shares, the Warrants and the Warrant Shares and the Company and to make an
informed investment decision with respect thereto.
 
(i)  Such Purchaser is not relying on the Company or any of its employees,
officers or agents with respect to the legal, tax, economic and related
considerations as to an investment in the Units, the Shares, the Warrants and
the Warrant Shares and such Purchaser has relied on the advice of, or has
consulted with, only his own advisors.
 
(j)  Such Purchaser is acquiring the Units, the Shares, the Warrants and the
Warrant Shares solely for such Purchaser’s own account for investment and not
with a view to resale, assignment or distribution thereof, in whole or in part
in violation of the Securities Act or any applicable state securities
laws.  Such Purchaser has no agreement or arrangement, formal or informal, with
any person to sell or transfer all or any part of the Units, the Shares, the
Warrants or the Warrant Shares in violation of the Securities Act or any state
securities laws and such Purchaser has no plans to enter into any such agreement
or arrangement.  Such Purchaser will not engage in hedging transactions with
respect to the Units, the Shares, the Warrants or the Warrant Shares unless in
compliance with the registration requirements of the Securities Act.
 
 
4

--------------------------------------------------------------------------------


 
(k)  Such Purchaser must bear the substantial economic risks of the investment
in the Units, the Shares, the Warrants and the Warrant Shares indefinitely
because none of the Units, the Shares, the Warrants and the Warrant Shares may
be sold, hypothecated or otherwise disposed of unless subsequently registered
under the Securities Act and applicable state securities laws or an exemption
from such registration is available.  Subject to the terms hereunder, legends
shall be placed on the Units, the Shares, the Warrants and the Warrant Shares to
the effect that they have not been registered under the Securities Act or
applicable state securities laws and appropriate notations thereof will be made
in the Company’s stock books.
 
(l)        Such Purchaser has adequate means of providing for its current
financial needs and foreseeable contingencies and has no need for liquidity of
the investment in the Units, the Shares, the Warrants and the Warrant Shares for
an indefinite period of time.
 
(m)  Such Purchaser (i) meets the requirements of the suitability standards for
an “accredited investor” because such Purchaser is a corporation, partnership,
limited liability company, limited liability partnership, other entity or
similar business trust, not formed for the specific purpose of acquiring the
Units, with total assets excess of $5,000,000 or (ii) is a “non-US Person” that
is a “qualified investor” as defined in the European Union Prospective
Directive.  Such Purchaser further represents and warrants that it will notify
and supply corrective information to the Company immediately upon the occurrence
of any change occurring prior to the Company’s issuance of the Units, the
Shares, the Warrants and the Warrant Shares that renders the representation made
in the immediately preceding sentence.  Such Purchaser represents to the Company
that any information which the undersigned has heretofore furnished under this
Section 4(m) or furnishes to the Company pursuant to this Section 4(m) is
complete and accurate and may be relied upon by the Company in determining the
availability of an exemption from registration under Federal and state
securities laws in connection with the Offering.
 
(n)  Such Purchaser represents that it is a corporation, partnership, limited
liability company or partnership, association, joint stock company, trust,
unincorporated organization or other entity, and that (A) such Purchaser was not
formed for the specific purpose of acquiring the Units, (B) such Purchaser is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (C) the consummation of the transactions
contemplated hereby is authorized by, and will not result in a violation of law
or the charter or other organizational documents of such Purchaser, (D) such
Purchaser has full power and authority to execute and deliver this Agreement and
all other related agreements or certificates and to carry out the provisions
hereof and thereof and to purchase and hold the Units, the Shares, the Warrants
and the Warrant Shares, (E) the execution and delivery of this Agreement has
been duly authorized by all necessary action of such Purchaser, (F) this
Agreement has been duly executed and delivered on behalf of such Purchaser and
constitutes a legal, valid and binding obligation of such Purchaser, enforceable
against such Purchaser in accordance with its terms subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally and general
principles of equity and (G) the execution and delivery of this Agreement by
such Purchaser will not violate or be in conflict with any order, judgment,
injunction, agreement or controlling document to which such Purchaser is a party
or by which such Purchaser is bound.
 
 
5

--------------------------------------------------------------------------------


 
(o)  Such Purchaser is able to bear the economic risk of an investment in the
Units, the Shares, the Warrants and the Warrant Shares and, at the present time,
has a sufficient net worth to sustain a complete loss of such investment in the
Company in the event such a loss should occur.  Such Purchaser’s overall
commitment to investments which are not readily marketable is not excessive in
view of its net worth and financial circumstances and the purchase of the Units
will not cause such commitment to become excessive.
 
(p)  THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF CERTAIN STATES AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM, OR IN TRANSACTIONS NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS.  THE SECURITIES
OFFERED HEREBY MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT OF 1933 AS AMENDED AND SUCH LAWS PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM.  THE SECURITIES OFFERED HEREBY HAVE NOT BEEN APPROVED OR
DISAPPROVED BY THE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER
REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR
ENDORSED THE MERITS OF THIS OFFERING.  ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.
 
(q)  Such Purchaser should check the Office of Foreign Assets Control (“OFAC”)
website at <http://www.treas.gov/ofac> before making the following
representations.  Such Purchaser represents that the amounts invested by it in
the Company in the Offering were not and are not directly or indirectly derived
from activities that contravene federal, state or international laws and
regulations, including anti-money laundering laws and regulations.  Federal
regulations and Executive Orders administered by OFAC prohibit, among other
things, the engagement in transactions with, and the provision of services to,
certain foreign countries, territories, entities and individuals.  The lists of
OFAC prohibited countries, territories, persons and entities can be found on the
OFAC website at <http://www.treas.gov/ofac>.  In addition, the programs
administered by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or
entities in certain countries regardless of whether such individuals or entities
appear on the OFAC lists.
 
(r)  To such Purchaser’s knowledge, none of:  (1) such Purchaser, (2) any person
controlling or controlled by such Purchaser, (3) if such Purchaser is a
privately-held entity, any person having a beneficial interest in such Purchaser
or (4) any person for whom such Purchaser is acting as agent or nominee in
connection with this investment is a country, territory, individual or entity
named on an OFAC list, or a person or entity prohibited under the OFAC
Programs.  Please be advised that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph.  Such Purchaser agrees to promptly notify
the Company should such Purchaser become aware of any change in the information
set forth in Sections 4(r) - (t) of these representations.  Such Purchaser
understands and acknowledges that, by law, the Company may be obligated to
“freeze the account” of such Purchaser, either by prohibiting additional
subscriptions from such Purchaser, declining any redemption requests and/or
segregating the assets in the account in compliance with governmental
regulations.  Such Purchaser further acknowledges that the Company may, by
written notice to such Purchaser, suspend the redemption rights, if any, of such
Purchaser if the Company reasonably deems it necessary to do so to comply with
anti-money laundering regulations applicable to the Company or any of the
Company’s other service providers.  These individuals include specially
designated nationals, specially designated narcotics traffickers and other
parties subject to OFAC sanctions and embargo programs.
 
 
6

--------------------------------------------------------------------------------


 
(s)  To such Purchaser’s knowledge, none of: (1) such Purchaser, (2) any person
controlling or controlled by such Purchaser, (3) if such Purchaser is a
privately-held entity, any person having a beneficial interest in such Purchaser
or (4) any person for whom such Purchaser is acting as agent or nominee in
connection with this investment is a senior foreign political figure2, or any
immediate family3 member or close associate4 of a senior foreign political
figure, as such terms are defined in the footnotes below.
 
(t)  If such Purchaser is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if such Purchaser receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
such Purchaser represents and warrants to the Company that:  (1) the Foreign
Bank has a fixed address, other than solely an electronic address, in a country
in which the Foreign Bank is authorized to conduct banking activities, (2) the
Foreign Bank maintains operating records related to its banking activities,
(3) the Foreign Bank is subject to inspection by the banking authority that
licensed the Foreign Bank to conduct banking activities, and (4) the Foreign
Bank does not provide banking services to any other Foreign Bank that does not
have a physical presence in any country and that is not a regulated affiliate.
 
(u)           Prior to the date hereof, the Purchaser has not taken, and prior
to the public announcement of the transaction after the Closing the Purchaser
shall not take, any action that has caused or will cause the Purchaser to have,
directly or indirectly, sold or agreed to sell any shares of Common Stock,
effected any short sale, whether or not against the box, established any “put
equivalent position” (as defined in Rule 16a-1(h) under the Exchange Act with
respect to the Common Stock, granted any other right (including, without
limitation, any put or call option) with respect to the Common Stock or with
respect to any security that includes, relates to or derived any significant
part of its value from the Common Stock.
 
5.   Company Representations and Warranties.  The Company hereby represents,
warrants, acknowledges and agrees as of the date hereof and as of the Closing
Date to such Purchaser as follows:
 
 
7

--------------------------------------------------------------------------------


 
(a)  Subsidiaries.  Except as disclosed in the SEC Reports, the Company has no
direct or indirect subsidiaries.
 
(b)  Organization and Qualification.  The Company is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the State of Delaware, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.  The
Company is not in violation of any of the provisions of its Certificate of
Incorporation or By-Laws.
 
(c)  Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the Offering.  The execution and
delivery of this Agreement, the Registration Rights Agreement and the Warrants
by the Company and the consummation by it of the transactions contemplated
hereby and thereby have been duly authorized by all necessary action on the part
of the Company and no further consent or action is required by the Company,
other than the Required Approvals (as defined below).  This Agreement, the
Registration Rights Agreement and the Warrants, when executed and delivered in
accordance with the terms hereof, will each constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with
their respective terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally and general principles of equity.
 
(d)  No Conflicts.  The execution, delivery and performance of this Agreement,
the Registration Rights Agreement and the Warrants by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
do not and will not:  (i) conflict with or violate any provision of the
Company’s Certificate of Incorporation or By-Laws, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice or lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company debt or otherwise) or other understanding to which the
Company is a party or by which any material property or asset of the Company is
bound or affected, or (iii) subject to obtaining the Required Approvals (as
defined below), result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority as currently in effect to which the Company is subject (including
federal and state securities laws and regulations), or by which any material
property or asset of the Company is bound or affected; except in the case of
each of clauses (ii) and (iii), such as could not, individually or in the
aggregate (a) adversely affect the legality, validity or enforceability of the
Offering, (b) have or result in a material adverse effect on the results of
operations, assets, prospects, business or condition (financial or otherwise) of
the Company, taken as a whole, or (c) adversely impair the Company’s ability to
perform fully on a timely basis its obligations under this Agreement (any of
(a), (b) or (c), a “Material Adverse Effect”); provided, however, that,
notwithstanding the foregoing, the parties agree that no change in the market
price of the Company’s Common Stock shall be deemed to be a Material Adverse
Effect for purposes of this Agreement.
 
(e)  Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement, the Registration
Rights Agreement and the Warrants other than (i) the filing with the SEC of the
registration statement required to be filed by the Company pursuant to the
Registration Rights Agreement, (ii) the filing with the SEC of a Form D pursuant
to Regulation D under the Securities Act and (iii) applicable Blue Sky filings
(collectively, the “Required Approvals”).
 
 
8

--------------------------------------------------------------------------------


 
(f)  Issuance of the Shares.  The Shares are duly authorized and, when issued
and paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens.  The Warrant Shares
are duly authorized and, when issued and paid for in accordance with the terms
of the Warrants, will be duly and validly issued, fully paid and nonassessable,
free and clear of all Liens.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 4, no registration under the
Securities Act is required for the offer and sale of the Units, the Shares, the
Warrants and the Warrant Shares by the Company to each of the Purchasers as
contemplated hereby.  No shareholder approval is required for the Company to
fulfill its obligations pursuant to this Agreement, the Registration Rights
Agreement or the Warrants.  As of the Closing, the Company will have reserved
from its duly authorized capital stock the maximum number of shares of Common
Stock issuable pursuant to this Agreement and the Warrants.
 
(g)  Capitalization.  The number of shares of Common Stock and type of all
authorized, issued and outstanding capital stock of the Company is as set forth
in the SEC Reports.  No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the
Offering.  Except as a result of the purchase and sale of the Units which may be
issued in connection with this Offering and, except as described in the SEC
Reports, there are no outstanding options, warrants, script rights to subscribe
to, calls or commitments of any character whatsoever relating to shares of
Common Stock, or, rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company is or may become bound to issue additional shares of Common Stock or
rights convertible or exchangeable into shares of Common Stock.  The issuance
and sale of the Units will not obligate the Company to issue shares of Common
Stock, or Units to any Person (other than the Purchasers) and will not result in
a right of any holder of Company equity to adjust the exercise, conversion,
exchange or reset price under any outstanding securities.  All of the
outstanding shares of capital stock of the Company issued on and after May 24,
2006 are validly issued, fully paid and non-assessable, have been issued in
compliance with federal and state securities laws, and none of such outstanding
shares was issued in violation of any preemptive rights or similar rights to
subscribe for or purchase securities.
 
(h)  SEC Reports; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Securities Act and the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof,
since January 1, 2007 (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis.  As of their respective dates,
the SEC Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the SEC
promulgated thereunder, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  The
financial statements of the Company included in the SEC Reports have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto, and fairly present in all material respects the financial position of
the Company as of and for the dates thereof and the results of operations and
cash flows for the periods then ended.
 
 
9

--------------------------------------------------------------------------------


 
(i)  Material Changes.  Except for the proposed Offering or as otherwise
described in the SEC Reports, since the date of the latest financial statements
included in the SEC Reports:  (i) there has been no event, occurrence or
development that has had or could reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice, and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the SEC, (iii) the Company
has not altered its method of accounting or the identity of its auditors, (iv)
the Company has not declared or made any dividend or distribution of cash or
other property to its stockholders except in the ordinary course of business
consistent with prior practice, or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock except consistent with prior
practice or pursuant to existing Company stock option or similar plans, and (v)
the Company has not issued any equity shares to any officer, director or
affiliate, except pursuant to existing Company stock option, director
compensation or similar plans.
 
(j)  Litigation.  Except as disclosed in the SEC Reports, there is no action,
suit, inquiry, notice of violation, Proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company or its
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign)
(collectively, an “Action”) which: (i) adversely affects or challenges the
legality, validity or enforceability of this Agreement, the Registration Rights
Agreement, the Warrants or the Offering or (ii) could, if there were an
unfavorable decision, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect.  The Company is not nor has it
ever been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws.  There has not been, and to
the knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC involving the Company.  The SEC has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company under the Exchange Act or the Securities Act.
 
(k)  Compliance.  Except as disclosed in the SEC Reports, the Company: (i) is
not in default under or in violation of (and no event has occurred that has not
been waived that, with notice or lapse of time or both, would result in a
default by the Company under), nor has the Company received notice of a claim
that it is in default under or that it is in violation of, any material
indenture, loan or credit agreement or any other material agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), which default
or violation would have, or would reasonably be expected to result in, a
Material Adverse Effect, (ii) is not in violation of any order of any court,
arbitrator or governmental body, and (iii) is not and has not been in violation
of any statute, rule or regulation of any governmental authority, except in each
case as, individually or in the aggregate, would not have and would not
reasonably be expected to result in, a Material Adverse Effect.
 
 
10

--------------------------------------------------------------------------------


 
(l)  Regulatory Permits.  Except as otherwise described in the SEC Reports, the
Company possesses or has applied for all certificates, authorizations and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct its business as described in the SEC Reports,
except where the failure to possess such permits would not, individually or in
the aggregate, have a Material Adverse Effect (“Material Permits”), and the
Company has not received any notice of Proceedings relating to the revocation or
modification of any Material Permit.
 
(m)  Title to Assets.  The Company and its subsidiaries have title in fee simple
to all real property owned by them that is material to the business of the
Company and its subsidiaries and title in all personal property owned by them
that is material to the business of the Company and its subsidiaries, in each
case free and clear of all Liens, except for Liens as do not materially affect
the value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and its subsidiaries and
Liens for the payment of federal, state or other taxes, and other statutory
liens, the payment of which is neither delinquent nor subject to penalties.  Any
real property and facilities held under lease by the Company or its subsidiaries
is held by them under valid leases of which the Company and its subsidiaries are
in compliance, except as would not have a Material Adverse Effect.
 
(n)  Patents and Trademarks.  The Company and its subsidiaries either own, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have or could reasonably be expected to result in a Material Adverse Effect
(collectively, the “Intellectual Property Rights”).  The Company and its
subsidiaries have not (i) received a written notice that the Intellectual
Property Rights owned or used by the Company or its subsidiaries violates or
infringes upon the rights of any Person, or (ii) received a written invitation
to license any intellectual property rights of any Person in order to avoid such
a violation or infringement.  To the knowledge of the Company, there is no
existing infringement of any of the Intellectual Property Rights by any Person.
 
(o)  Insurance.  The Company and its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks, including,
without limitation, products liability, and in such amounts as are prudent and
customary in the businesses in which the Company and its subsidiaries are
engaged.  Neither the Company nor any of its subsidiaries has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business on terms consistent with market for
the Company’s and each of its subsidiary’s respective lines of business.
 
 
11

--------------------------------------------------------------------------------


 
(p)  Sarbanes-Oxley; Internal Accounting Controls.  The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it.  The Company and the Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.  The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company is made known to the certifying officers by others within those
entities, particularly during the period in which the Company’s most recently
filed periodic report under the Exchange Act, as the case may be, is being
prepared.  The Company presented in its most recent periodic report filed with
the SEC, the conclusions of the certifying officers about the effectiveness of
the disclosure controls and procedures.
 
(q)  Lack of Publicity.  None of the Company, its subsidiaries or any person
acting on its or their behalf have engaged or will engage in any form of general
solicitation or general advertising as those terms are used in Regulation D
under the Securities Act in the United States with respect to the Units, the
Shares, the Warrants or the Warrant Shares, including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio,
regarding the offering, nor did any such person sponsor any seminar or meeting
to which potential investors were invited by, or any solicitation of a
subscription by, a person not previously known to such investor in connection
with investments in the Units, the Shares, the Warrants or the Warrant Shares
generally.  None of the Company, its subsidiaries or any person acting on its or
their behalf have engaged or will engage in any form of directed selling efforts
(as that term is used in Regulation S under the Securities Act) with respect to
the Units, the Shares, the Warrants or the Warrant Shares.
 
(r)  Certain Fees.  No brokerage commissions, finder’s fees or the like are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement other than pursuant to the
Engagement Letter Agreement dated February 20, 2008, issued by Punk, Ziegel &
Company, L.P., to the Company.
 
 
12

--------------------------------------------------------------------------------


 
(s)  Registration Rights.  Other than pursuant to (i) the Registration Rights
Agreement, (ii) the Registration Rights Agreement dated as of June 4, 2007 by
and among the Company and the holders signatory thereto and (iii) the
Registration Rights Agreement dated as of May 24, 2006 by and among the Company
and the purchasers signatory thereto, and other than the Purchasers, no Person
has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company.
 
(t)  Solvency.  Based on the financial condition of the Company as of the
Closing Date after giving effect to the receipt by the Company of the proceeds
from the sale of the Shares hereunder, (i) the Company’s fair saleable value of
its assets exceeds the amount that will be required to be paid on or in respect
of the Company’s existing debts and other liabilities (including known
contingent liabilities) as they mature; (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business for the current
fiscal year as now conducted and as proposed to be conducted including its
capital needs taking into account the particular capital requirements of the
business conducted by the Company, and projected capital requirements and
capital availability thereof; and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its debt when such amounts
are required to be paid.  The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).  The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date.  The SEC Reports
set forth as of the dates thereof all outstanding secured and unsecured
Indebtedness of the Company or any of its subsidiaries, or for which the Company
or any of its subsidiaries has commitments.  For the purposes of this Agreement,
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
in excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (c)
the present value of any lease payments in excess of $50,000 due under leases
required to be capitalized in accordance with GAAP.  Neither the Company nor any
of its subsidiaries is in default with respect to any Indebtedness.
 
(u)  Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each of its subsidiaries have filed all necessary
federal, state and foreign income and franchise tax returns or have timely filed
for valid extensions to the filing deadlines applicable to them with respect to
such taxes and has paid or accrued all taxes shown as due thereon, and the
Company has no knowledge of a tax deficiency which has been asserted or
threatened against the Company or any of its subsidiaries.
 
 
13

--------------------------------------------------------------------------------


 
(v)  Foreign Corrupt Practices.  Neither the Company, nor to the knowledge of
the Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
(w)  Shareholders Rights Plan; Investment Company Act.  No claim will be made or
enforced by the Company that any of the Purchasers is an “Acquiring Person”
under any shareholders rights plan or similar plan or arrangement in effect or
hereafter adopted by the Company, or that any Purchaser could be deemed to
trigger the provisions of any such plan or arrangement, by virtue of receiving
Units, Shares, Warrants or Warrant Shares.  The Company is not, and is not an
Affiliate of, and immediately after receipt of payment for the Units, will not
be or be an Affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended (the “Investment Company Act”).
 
(x)  Disclosure.  The disclosure provided to each of the Purchasers regarding
the Company, its business and the transactions contemplated hereby, furnished by
or on behalf of the Company, including the SEC Reports, does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.
 
6.   Covenants of the Purchasers and the Company.
 
(a)  Transfer Restrictions.
 
(1)  The Units, the Shares, the Warrants and the Warrant Shares may only be
disposed of in compliance with state and federal securities laws.  In connection
with any transfer of such securities (or hedging activities involving such
securities) other than pursuant to an effective registration statement or Rule
144, to the Company or to an affiliate of any Purchaser or in connection with a
pledge as contemplated below, the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred securities under the
Securities Act.  As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights of
a Purchaser under this Agreement.
 
(2)  Each of the Purchasers agrees to the imprinting, so long as is required by
this Section 6(a), of a legend on any of the Units, the Shares, the Warrants and
the Warrant Shares in the following form:
 
 
14

--------------------------------------------------------------------------------


 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  ADDITIONALLY, HEDGING TRANSACTIONS IN RESPECT OF THESE SECURITIES MUST
BE EFFECTED IN ACCORDANCE WITH THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, IF APPLICABLE.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA
FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
(3)  Certificates evidencing Shares, Warrants and Warrant Shares shall not
contain any legend (including the legend set forth in Section
6(a)(2)):  (i) following the resale of the Units or such Shares, Warrants and/or
Warrant Shares pursuant to an effective registration statement under the
Securities Act covering the resale of such Shares, or (ii) following any resale
of the Units or such Shares, Warrants or Warrant Shares pursuant to Rule 144, or
(iii) if the Units or such Shares, Warrants or Warrant Shares are eligible for
resale under Rule 144(b) without volume limitations, or (iv) if such legend is
not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the Staff of the
SEC).  The Company agrees that following the time when a legend is no longer
required under this Section 6(a)(3), it will, no later than five (5) trading
days following the delivery by a Purchaser to the Company or the Company’s
transfer agent of a certificate representing Shares, Warrants or Warrant Shares
issued with a restrictive legend (such date, the “Legend Removal Date”), deliver
or cause to be delivered to such Purchaser or such Purchaser’s transferee, as
applicable, a certificate representing such Shares, Warrants or Warrant Shares
that is free from all restrictive and other legends.  The Company may not make
any notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this
Section.  Notwithstanding anything to the contrary contained herein, the Company
shall not be required to effect a removal of a restrictive legend to the extent
such legend is required under applicable requirements of the Securities Act,
including any rule of the SEC promulgated thereunder, and judicial
interpretations thereof.
 
 
15

--------------------------------------------------------------------------------


 
(4)  Each of the Purchasers agrees that the removal of the restrictive legend
from certificates representing Shares, Warrants and Warrant Shares as set forth
in this Section 6(a)(3)(i) or (ii) is predicated upon the Company’s reliance
that such Purchaser will sell any Units, Shares, Warrants and Warrant Shares
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom.
 
(b)  Furnishing of Information.  As long as any Purchaser owns any Units,
Shares, Warrants or Warrant Shares, the Company covenants to timely file all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act.  If the Company is not required to file reports pursuant to
the Exchange Act, it will prepare and furnish to such Purchaser and make
publicly available in accordance with Rule 144(c) such information as is
required for such Purchaser to sell the Units, Shares, Warrants and Warrant
Shares under Rule 144.  The Company further covenants that it will take such
further action as the Purchasers may reasonably request, all to the extent
required from time to time to enable the Purchasers to sell such Units, Shares,
Warrants and Warrant Shares without registration under the Securities Act within
the limitation of the exemptions provided by Rule 144.
 
(c)  Integration.  The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Shares, in a manner that would require the registration under the Securities Act
of the sale of the Units, the Shares, the Warrants or the Warrant Shares to the
Purchasers.  The Company shall conduct its business in a manner so that it will
not become subject to registration under the Investment Company Act.
 
(d)  Disclosure; Publicity.  No Purchaser shall issue any press release or
otherwise make any such public statement with respect to the transactions
contemplated hereby without the prior consent of the Company, except if such
disclosure is required by law, in which case such Purchaser shall promptly
provide the Company with prior written notice of such public statement or
communication.  The Company shall not publicly disclose the name of any
Purchaser, or include the name of such Purchaser in any filing with the SEC or
any regulatory agency or Trading Market, without the prior written consent of
such Purchaser, except (i) as required by federal securities law in connection
with the registration statement contemplated by the Registration Rights
Agreement and (ii) to the extent such disclosure is required by law or Trading
Market regulations, in which case the Company shall provide such Purchaser with
prior notice of such disclosure permitted under sub clause (i) or (ii).
 
(e)  Indemnification of Purchasers.  Subject to the provisions of this Section
6(e), the Company will indemnify and hold each Purchaser and its respective
directors, officers, shareholders, partners, members, employees and agents
(each, a “Purchaser Party”) harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation that any such Purchaser Party may suffer or
incur as a result of or relating to (i) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or (ii) any action instituted against any Purchasers, Purchaser Party
or their respective Affiliates, by any stockholder of the Company or other
person who is not an Affiliate of any such Purchaser, with respect to any of the
transactions contemplated by this Agreement (unless such action is based upon a
breach of such Purchaser’s representation, warranties or covenants under this
Agreement or any agreements or understandings such Purchaser may have with any
such stockholder or any violations by such Purchaser of state or federal
securities laws).  If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Purchaser Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing.  Any Purchaser Party shall have the right to employ separate counsel
in any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Purchaser Party except
to the extent that (A) the employment thereof has been specifically authorized
by the Company in writing; (B) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel reasonably acceptable to
such Purchaser Party or (C) in such action there is, in the reasonable opinion
of such separate counsel, a material conflict on any material issue between the
position of the Company and the position of such Purchaser Party.  The Company
will not be liable to any Purchaser Party under this Agreement (I) for any
settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld, conditioned or delayed; or
(II) to the extent, but only to the extent that a loss, claim, damage or
liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser in
this Agreement.
 
 
16

--------------------------------------------------------------------------------


 
(f)  Indemnification of Company.  Subject to the provisions of this Section
6(f), each Purchaser, will indemnify and hold the Company and its directors,
officers, shareholders, partners, members, employees and agents (each, a
“Company Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Company Party may suffer or incur as a
result of or relating to (i) any breach of any of the representations,
warranties, covenants or agreements made by such Purchaser in this Agreement or
(ii) any action instituted against the Company, or any Company Party or their
respective Affiliates, by any stockholder of the Company or other person, with
respect to any of the transactions contemplated by this Agreement if such action
is based upon a breach of the representation, warranties or covenants of such
Purchaser under this Agreement or any violation by such Purchaser of state or
federal securities laws.  If any action shall be brought against any Company
Party in respect of which indemnity may be sought pursuant to this Agreement,
such Company Party shall promptly notify the applicable Purchaser in writing,
and such Purchaser shall have the right to assume the defense thereof with
counsel of its own choosing.  Any Company Party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such Company
Party except to the extent that (A) the employment thereof has been specifically
authorized by such Purchaser in writing; (B) such Purchaser has failed after a
reasonable period of time to assume such defense and to employ counsel
reasonably acceptable to such Company Party or (C) in such action there is, in
the reasonable opinion of such separate counsel, a material conflict on any
material issue between the position of such Purchaser and the position of such
Company Party.  No Purchaser will be liable to any Company Party under this
Agreement (I) for any settlement by a Company Party effected without such
Purchaser’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed; or (II) to the extent, but only to the extent that a
loss, claim, damage or liability is attributable to any Company Party’s breach
of any of the representations, warranties, covenants or agreements made by the
Company in this Agreement.
 
7.   Definitions.  In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated in this Section 7:
 
(a)  “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 144 under the
Securities Act.  With respect to each Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.
 
 
17

--------------------------------------------------------------------------------


 
(b)  “Business Day” means any day except Saturday, Sunday and any day which
shall be a Federal holiday or a day on which banking institutions in the State
of New York are authorized or required by law or other governmental action to
close.
 
(c)  “Closing Date” means April 17, 2008, or such later Trading Day when this
Agreement and the Warrants have been executed and delivered by the applicable
parties thereto, and all conditions precedent to (i) the Purchasers’ respective
obligations to pay their respective Subscription Amounts have been satisfied or
waived and (ii) the Company’s obligations to deliver the Units have been
satisfied or waived.
 
(d)  “Liens” means a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
 
(e)  “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
 
(f)  “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition).
 
(g)  “Registration Rights Agreement” shall mean that certain Registration Rights
Agreement dated as of March 27, 2008, by and among the Company and certain of
the Purchasers who are parties thereto.
 
(h)  “Registrable Securities” shall have the meaning set forth in the
Registration Rights Agreement.
 
(i)  “SEC” means the Securities and Exchange Commission.
 
(j)  “Subscription Amount” shall mean, with respect to each Purchaser, the
amount set forth next to such Purchaser’s name on Exhibit A hereto.
 
(k)  “Trading Market” means the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the
American Stock Exchange, the New York Stock Exchange, the Nasdaq Global Market,
the Nasdaq Global Select Market, the Nasdaq Capital Market or the OTC Bulletin
Board.
 
 
18

--------------------------------------------------------------------------------


 
8.   Successors and Assigns.  Each of the Purchasers hereby acknowledges and
agrees that this Agreement shall be binding upon and inure to the benefit of the
parties and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.
 
9.   Modification.  This Agreement shall not be modified or waived except by an
instrument in writing signed by the party against whom any such modification or
waiver is sought.
 
10.         Notices.  Any notice or other communication required or permitted to
be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, sent by nationwide overnight courier or delivered
against receipt to the party to whom it is to be given (a) if to Company, at the
address set forth above, or (b) if to any of the Purchasers, at the respective
addresses set forth on the signature page hereof (or, in either case, to such
other address as the party shall have furnished in writing in accordance with
the provisions of this Section).  Any notice or other communication given by
certified mail shall be deemed given at the time that it is signed for by the
recipient except for a notice changing a party’s address which shall be deemed
given at the time of receipt thereof.  Any notice or other communication given
by nationwide overnight courier shall be deemed given the next business day
following being deposited with such courier.
 
11.         Assignability.  Except as otherwise provided in this Agreement, this
Agreement and the rights, interests and obligations hereunder are not
transferable or assignable by any Purchaser.  This Agreement and the rights,
interests and obligations hereunder are not transferable or assignable by the
Company.
 
12.         Applicable Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the Warrants shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof, except to the extent that the application of the General Corporation
Law of the State of Delaware is mandatorily applicable.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of this Agreement and the Warrants), and hereby irrevocably
waives, and agrees not to assert in any suit, action or Proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or Proceeding is improper or inconvenient venue for such
Proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or Proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  The parties hereby waive to the fullest extent permitted by
applicable law, all rights to a trial by jury in any legal proceeding arising
out of or relating to this Agreement or the transactions contemplated
hereby.  If either party shall commence an action or Proceeding to enforce any
provisions of this Agreement and/or the Warrants, then the prevailing party in
such action or Proceeding shall be reimbursed by the other party for its
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or Proceeding.
 
 
19

--------------------------------------------------------------------------------


 
13.         Use of Pronouns.  All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.
 
14.         Miscellaneous.
 
(a)  This Agreement shall terminate if the Closing has not been consummated on
or before April 27, 2008.
 
(b)  This Agreement and its exhibits and schedules constitutes the entire
agreement between the Purchasers and the Company with respect to the subject
matter hereof and supersedes all prior oral or written agreements and
understandings, if any, relating to the subject matter hereof.  The terms and
provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by a written document executed by the party entitled to
the benefits of such terms or provisions.
 
(c)  The respective covenants, agreements, representations and warranties made
in this Agreement by each of the Purchasers and the Company shall survive the
execution and delivery hereof and delivery of the Units, the Shares, the
Warrants and the Warrant Shares.
 
(d)  At the Closing, the Company shall reimburse Nordic Biotech Opportunity Fund
K/S up to $25,000 for its actual, out-of-pocket legal fees and expenses related
to the transactions contemplated by this Agreement.  Except as expressly set
forth in this Agreement to the contrary, each of the parties hereto shall pay
its own fees and expenses (including the fees of any attorneys, accountants,
appraisers or others engaged by such party) in connection with this Agreement
and the transactions contemplated hereby whether or not the transactions
contemplated hereby are consummated.  The Company shall pay all transfer agent
fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Units, Shares, Warrants or Warrant Shares.
 
(e)  This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.
 
(f)  Each provision of this Agreement shall be considered separable and, if for
any reason any provision or provisions hereof are determined to be invalid or
contrary to applicable law, such invalidity or illegality shall not impair the
operation of or affect the remaining portions of this Agreement.
 
(g)  Section titles are for descriptive purposes only and shall not control or
alter the meaning of this Agreement as set forth in the text.
 
 
20

--------------------------------------------------------------------------------


 
(h)  The Company acknowledges that the obligations of each Purchaser under this
Agreement are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser under this Agreement.  The decision of each
Purchaser to enter into this Agreement has been made by such Purchaser
independently of any other Purchaser.  The Company further acknowledges that
nothing contained in this Agreement, and no action taken by any Purchaser
pursuant hereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture of any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated hereby.  Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.  Each Purchaser has been represented
by its own separate legal counsel in their review and negotiation of this
Agreement and with respect to the transactions contemplated hereby.  The Company
has elected to provide all Purchasers with the same terms and Agreement for the
convenience of the Company and not because it was required or requested to do so
by the Purchasers.  The Company acknowledges that such procedure with respect to
this Agreement in no way creates a presumption that the Purchasers are in any
way acting in concert or as a group with respect to this Agreement or the
transactions contemplated hereby or thereby.
 



--------------------------------------------------------------------------------

 
1           These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs.
 
2           A “senior foreign political figure” is defined as a senior official
in the executive, legislative, administrative, military or judicial branches of
a foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation.  In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.
 
3           “Immediate family” of a senior foreign political figure typically
includes the figure’s parents, siblings, spouse, children and in-laws.
 
4           A “close associate” of a senior foreign political figure is a person
who is widely and publicly known to maintain an unusually close relationship
with the senior foreign political figure, and includes a person who is in a
position to conduct substantial domestic and international financial
transactions on behalf of the senior foreign political figure.
 
 
21

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 

OSTEOLOGIX, INC.         By:      
Name:
   
Title:
 




Signature Page to Purchase Agreement
 

--------------------------------------------------------------------------------





PURCHASERS:  
ADDRESS FOR NOTICE:
   
NORDIC BIOTECH OPPORTUNITY
FUND K/S
 
c/o Nordic Biotech Advisors
Ostergade 5, 3rd Floor
     
DK-1100 Copenhagen K
By:
 
 
Denmark
  Name:       Title:             By:         Name:       Title:    



Signature Page to Purchase Agreement

 

--------------------------------------------------------------------------------


 

   
ADDRESS FOR NOTICE:
BURLINGAME EQUITY INVESTORS LP             By:         Name:       Title:    

 
Signature Page to Purchase Agreement
 

--------------------------------------------------------------------------------


 

   
ADDRESS FOR NOTICE:
BURLINGAME EQUITY INVESTORS (OFFSHORE) LTD.            
By: 
 
      Name:       Title:    

 
Signature Page to Purchase Agreement
 

--------------------------------------------------------------------------------


 

   
ADDRESS FOR NOTICE:
BURLINGAME EQUITY INVESTORS II LP             By:
 
      Name:       Title:    

 
Signature Page to Purchase Agreement
 

--------------------------------------------------------------------------------


 
Exhibit A
 
Purchasers
 
Name
Subscription
Amount
Number of Shares
Number of Warrants
 
Nordic Biotech Opportunity Fund K/S
$4,000,000.00
3,030,303
1,515,151
Burlingame Equity Investors LP
$892,409.76
676,068
338,034
Burlingame Equity Investors (Offshore) Ltd.
$308,808.72
233,946
116,973
Burlingame Equity Investors II LP
$118,781.52
89,986
44,993

 